Citation Nr: 1423015	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-13 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a spine disability (back disability).

2.  Entitlement to service connection for a right foot disability.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression and/or anxiety.  

4.  Entitlement to service connection for bilateral breast reduction.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for a left knee disability. 

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for chronic headaches.

9.  Entitlement to service connection for a left wrist disability.
10.  Entitlement to an increased (compensable) initial evaluation for bunion, left foot, after bunionectomy.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney-At-Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran apparently had active service from December 1996 to December 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2011 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In August 2012, in response to June 2012 correspondence, the Board advised the Veteran's attorney of the criteria for submitting a valid motion to withdraw representation.  No additional correspondence has been received at the Board from the attorney or from the Veteran.  The attorney is the representative of record.  

In substantive appeals submitted in May 2011 and January 2012, the Veteran requested a Travel Board hearing.  The requested hearing was scheduled in July 2012.  The Veteran did not appear.  Her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(c), (e) (2013).  




FINDINGS OF FACT

1.  The post-service medical evidence establishes that there is no medical diagnosis of a chronic disability of the spine, and service connection is not in effect for morbid obesity or a psychiatric disability, the pathologies identified as underlying the reports of back pain.  

2.  A disorder of the right foot, hallux valgus, which was initially diagnosed in service, is shown on current radiologic examination. 

3.  The Veteran's reports of continuing, chronic psychiatric disability following September 1998 treatment for depression in service conflict with the objective evidence of record.   

4.  The Veteran underwent bilateral breast reduction surgery in service.  

5.  The medical evidence does not reveal that a sleep disorder was treated during the Veteran's service or was diagnosed until nearly a decade elapsed after her service.  

6.  The Veteran did not report left knee, right knee, or left wrist injury or symptoms in service, and records since service disclose no diagnosis of a chronic left knee, right knee, or left wrist disability.  

7.  The Veteran's chronic headaches have been medically attributed to psychiatric disability, but no other diagnosis or etiology is established.

8.  The Veteran's VA records establish that she has a limp as a result of left bunionectomy.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for spine disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 
2.  The criteria for service connection for right foot hallux valgus disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for an acquired psychiatric disability, to include depression or anxiety, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for residuals of bilateral breast reduction are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for sleep apnea, left knee disability, right knee disability, or left wrist disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for service connection for a headache disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  The criteria for a compensable, 10 percent initial evaluation for bunionectomy, left great toe, but no higher rating, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5280, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis or a psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a specified period following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, service connection based on a showing of chronicity and continuity is only available for disabilities that are listed as chronic in 38 C.F.R. § 3.309(a).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Facts

In December 1996, the Veteran was treated for headaches, cough, and congestion.  Upper respiratory infection and dehydration were the assigned diagnoses.  In June 1997, the Veteran fainted and fell; no pathology underlying that incident was identified.  In 1998, the Veteran was treated for complaints of back pain and depression.  In April 1999, the Veteran again sought evaluation for back pain.  A diagnosis of chronic mechanical back pain was assigned.  

The Veteran underwent a bunionectomy in June 1999.  In August 1999, the Veteran was seen in an emergency department following a motor vehicle accident.  The Veteran complained of headache and neck pain at that time.  Radiologic examinations were conducted.  No specific diagnosis was assigned.  In September 1999, postoperative evaluation following bunionectomy, left foot, revealed that the Veteran was not fit for shipboard duty, as she was unable to perform prolonged standing or walking.

In March 2000, the Veteran was found fit for duty, with waiver of weight standards.  She was not treated for foot pain thereafter.  In August 2000, the provider concluded that the Veteran's back pain and shoulder pain were due to macromastia.  In October 2000, the Veteran complained of headaches.  No specific diagnosis was assigned.  Breast reduction surgery was performed in November 2000.  

The Veteran was cleared for separation examination in November 2000.  The Veteran reported swollen or painful joints and foot trouble in the November 2000 separation medical history.  The provider who reviewed the Veteran's medical history noted that the Veteran did not wear glasses although she had been instructed that she might need them.  The Veteran's bunionectomy residuals were described as "n[ot] c[urrently] d[isabling]".  

The Veteran underwent medical screening in September 2002, November 2002 and December 2002, apparently for purposes of enlistment in a reserve component.  At the time of September 2002 VA outpatient treatment, the Veteran denied being depressed, providing some limited evidence against this claim.  The Veteran's pregnancy test was positive.  She did not enlist. 

In 2010, the Veteran was evaluated for possible surgical treatment of obesity.  The Veteran underwent private gastric bypass in December 2010.

Radiologic examination of the lumbosacral spine conducted in April 2011 disclosed no arthritic changes or bone abnormality.  Radiologic examinations of the right foot disclosed pes planus and hallux valgus of the right foot.  

Analysis

1.  Claim for service connection for spine disability

In July 1998, the Veteran complained of chronic upper back pain, of approximately 4 months' duration.  The pain did not respond to conservative therapy (anti-inflammatory medications, physical therapy, back strengthening, orthotics).  The Veteran reported having incurred a pulling injury in June 1998.  She was placed on a light/limited duty profile.  A physical therapist identified and treated dysfunction of lumbar rotation.  In November 1998, lumbar strain and chronic mechanical back pain were the assigned diagnoses.  See November 1998 treatment notes.  

In November 2009, the Veteran was treated for low back pain.  The private records reflect that initial assessment included possible disc herniation, radiculopathy, spondylolisthesis, or other spine disability.  However, after radiologic examination, the only assigned diagnosis was morbid obesity.  

VA providers suggested in 2011 that the Veteran's complaints of chronic back pain were related to her depression, providing some evidence against the claim that it was her service that caused this problem. 

VA radiologic examinations of the spine, consistent with private post-service radiologic examinations, disclose no degenerative joint disease (DJD) or other chronic or bony abnormality of the spine.  Since no chronic disease of the spine was diagnosed in service, or within one year following service, and no diagnosis of a chronic disorder of the spine is currently assigned, the Veteran's current back pain may not be presumed related to service; service connection on the basis of continuity and chronicity of symptoms is not applicable, in the absence of diagnosis of a disability which is defined as chronic under VA law or regulations.  38 C.F.R. § 3.309(a).  

The medical evidence establishes that the only pathologies medically identified as related to back pain are morbid obesity and depression.  Service connection is not in effect for either of those pathologies.  The preponderance of the evidence establishes that the Veteran does not manifest a chronic spine disability, or a spine disability which may be presumed service-connected, and there is no evidence that the Veteran's chronic back pain is due to her service or secondary to a service-connected disability.  The claim must be denied.

2.  Claim for service connection for right foot disability

In April 1998, the Veteran was treated for complaints of bilateral foot pain.  Orthotics were issued.  The Veteran again sought treatment for foot pain in September 1998.  A diagnosis of bunions on both feet was assigned.  In February 1999, the Veteran complained of having foot pain for six or seven months.  The Veteran agreed to obtain wider boots.  In April 1999, diagnoses of bilateral hallux valgus and pes planus were noted.  The Veteran underwent a bunionectomy, left great toe, and service connection for the residuals of bunionectomy has been granted.  The initial evaluation of that disability is discussed further, below.  The Veteran contends that, in addition to the service-connected left foot disability, she is entitled to service connection for disability of the right foot.

The Veteran's August 1996 induction examination report reflects that pes planus, mild, asymptomatic, was present when the Veteran entered service.  The Veteran has not been treated for pes planus of either foot since service, and has not reported right foot pain.  Thus, the criteria for service connection for right foot pes planus, that is, permanent aggravation of the disorder noted at service entry, are not met.  38 U.S.C.A. § 1153.  

However, as noted above, hallux valgus was noted during the Veteran's service.  The VA radiologic examination conducted in April 2011 reflects that pes planus and hallux valgus are demonstrated.  As hallux valgus in the right foot was not noted at the time of the Veteran's service entry examination, but was diagnosed during service, and the Veteran still has that abnormality, service connection for right foot hallux valgus disability is warranted.  

3.  Claim for service connection for an acquired psychiatric disability

Service medical records dated in September 1998 reflect that the Veteran was treated for depression for three weeks with some benefit.  She reported that she had multiple family and personal stresses.  In late September 1998, treatment with medications was initiated.  The following day, the Veteran presented with complaints of having an allergic reaction to the medication.  Another medication was substituted.  There is no record that the Veteran was treated for or used medication prescribed for depression after September 1998.  

The Veteran did not report depression at the time of her November 2000 separation examination.  In 2002, the Veteran reported that she was not taking medications other than those related to "surgery."  The Board interprets this statement as reflecting that she was not receiving medication therapy for depression.  

She reported, for purposes of private treatment in 2010, that she had depression "in the past."  

At her March 2011 VA examination, the Veteran reported that she was not treated for depression in service after her medication was changed (September 1998) because she was on board her assigned ship.  The Veteran reported that her depression continued through the remainder of her service and thereafter.  Although she was unable to afford post-service medical treatment for depression (she reported) she did seek counseling through a pastor.  The examiner who conducted 2011 VA examination concluded that it was less than likely that her present depression and anxiety were caused by or were a result of the depression noted on active duty.  

The Veteran's statement that she was unable to continue treatment for depression in service after September 1998 because she was on board a ship is inconsistent with the record.  The record establishes that the Veteran not on board a ship at the time of, and for several months following, the June 1999 bunionectomy or at the time of October 2000 breast reduction surgery.  The Veteran has not explained why she did not seek additional treatment for depression in service when she had surgical treatment in 1999 and 2000, or during the post-operative period.  

In particular, the Veteran had a lengthy post-operative period following the June 2009 bunionectomy during which she was found not fit for shipboard duty.  The Veteran's description of her duty stations and the effect of her assignments on her ability to seek medical care for depression conflicts with the records of her service.  

The Veteran indicated that she was unable to afford treatment for her depression following service during the period from her service separation in 2000 through initial VA treatment in 2011.  However, the record reflects that her medical coverage was sufficient to allow her to be evaluated for and undergo gastric bypass surgery.  The Veteran has not explained why she was unable to report or obtain treatment for depression, if present, during her treatment for morbid obesity.  

More importantly than the above, the Veteran's denial that she had a current psychiatric disability in 2010 conflicts with her later statements for purposes of this claim that psychiatric disability has been chronic and continuous since 1998.  Simply stated, at this point (2010) the Veteran provide highly probative factual evidence against her own claim.    

The Veteran asserts that her current acquired psychiatric disorder is the same psychiatric disorder that she incurred in service, and asserts that the current psychiatric disability has been chronic and continuous since service incurrence is essentially the only post-service evidence favorable to the claim.  On contrast, the examiner who conducted 2011 VA examination concluded that the Veteran's current depression and anxiety were not caused by or related to her service or a psychiatric disability treated during service.  

The VA examiner's opinion is the primary unfavorable post-service evidence, although the Veteran's September 2010 denial that she had depression, stating that she had depression "in the past" is also unfavorable evidence, as it conflicts with the Veteran's statements that depression remained chronic and continuous in the decade following her service until she again sought treatment in 2011.  Given the unexplained contradictions between the record and the Veteran's statements regarding onset of current psychiatric disability, the Board finds that the VA examiner's unfavorable conclusion is more probative and persuasive than the Veteran's assertions.  

Based on the above, the preponderance of the medical evidence establishes that a psychiatric disability treated in September 1998 was not again medically treated during the following decade or until early 2011 and is not associated with her current disability.  The Board also notes that a diagnosis of personality disorder was assigned in addition to the diagnosis of depression.  However, a personality disorder is defined by VA regulation as a disorder for which service connection cannot be granted.  38 C.F.R. § 3.303.  

A psychiatric disability diagnosed as a psychosis may be presumed related to a Veteran's service if diagnosed within a presumptive period.  No provider has assigned a diagnosis of a disorder defined as a psychosis for VA purposes.  38 C.F.R. § 3.384.  The preponderance of the evidence is against a finding that the Veteran's current psychiatric disability is linked to, or the result of, her service or that service connection may be presumed.  There is no reasonable doubt.  38 U.S.C.A. § 5107(b).  The claim must be denied.  Her own prior statements provide evidence against this claim. 


4.  Claim for service connection for bilateral breast reduction

The Veteran's service medical records reflect that she underwent bilateral breast reduction in surgery in November 2000, shortly before her December 2000 service discharge.  Her November 2000 service separation examination discloses that the Veteran had some post-surgical symptoms.  

The post-service medical evidence does not specifically reflect that the Veteran does or does not manifest disability due to breast reduction performed in service.  However, as a surgical procedure was performed, the Board resolves reasonable doubt as to whether there are residuals of the bilateral surgery in the Veteran's favor.  With resolution of reasonable doubt in the Veteran's favor, service connection for disability due to bilateral breast reduction is warranted.  The nature and extent of this disability (if any) is not before the Board at this time.  

5.  Claim for service connection for sleep apnea

The Veteran's service medical records disclose no disorder or disturbance of sleep, and disclose no pulmonary disorders other than acute upper respiratory tract infections.  No pulmonary disorder or sleep disturbance was noted on objective examination or reported by the Veteran at separation examination in 2000.

The clinical evidence establishes that sleep apnea was diagnosed following a September 2010 referral for pulmonary consultation and sleep studies.  The provider's discussion notes that sleep apnea was demonstrated, but does not include an opinion that the sleep apnea is related to the Veteran's service, was manifested in service, or may have been present since the Veteran's service.  The Veteran has not submitted any type of lay or clinical evidence or opinion to support a finding that sleep apnea diagnosed in 2010 is or might be related to her service which ended in December 2000.  As discussed further below, the allegation that a disability is related to service, without any medical or lay evidence consistent with that assertion, does not warrant further development.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no evidence that sleep apnea diagnosed in 2010 was manifested during service, was incurred in or as a result of service, or is related in any other way to the Veteran's service.  The claim for service connection for sleep apnea must be denied.

6.  Claims for service connection for left knee, right knee, and left wrist disabilities

The service medical records establish that the Veteran did not report a left knee, right knee, or left wrist disability during service.  The service medical records establish that the Veteran sustained a fall in 1997, when she fainted, and that she sustained a motor vehicle accident in August 1999.  

To the extent that an August 1999 emergency treatment record may reference the Veteran's left wrist, the treatment records during service reflect no additional complaint of left wrist pain.  

However, there is no record that the Veteran complained of a left knee, right knee, or left wrist disability following those incidents in service.  She did not specifically report right knee, left knee, or left wrist disability at the time of her November 2000 separation examination.  Rather, she denied that she had a "trick" or locked knee, and did not report knee or wrist complaints, providing evidence against her current claims.  She reported "swollen joints with exercise," but did not specify that the left or right knees or left wrist were affected.  

There is no medical evidence that the Veteran was treated for a chronic left knee, right knee, or left wrist disability within a presumptive period following her service.  Although the Veteran provided a past history of degenerative joint disease during 2010 private medical care, there is no evidence that the left knee, right knee, or left wrist was identified as affected by degenerative joint disease.  The private providers who treated the Veteran prior to her gastric surgery described the Veteran's extremities as having no edema or deformities, providing more evidence against these claims. 

The lack of report of a left knee, right knee, or left wrist disorder to these providers is significant, since it would have been adverse to the Veteran's interest in maintaining her health to fail to report any chronic joint disorder from which she was suffering. 

VA outpatient treatment records dated in April 2011 disclose no report of left knee, right knee, or left wrist pain or disability.  There is no notation that the Veteran reported left knee, right knee, or left wrist disability during any VA examination, providing more evidence against this claim.

In the absence of treatment for or complaints about the right knee, left knee, or left wrist in service, and in the absence of treatment or medical diagnosis of a right knee, left knee, or left wrist disorder in the decade following the Veteran's service separation, service connection for those disabilities as incurred in service is not warranted.  

Service connection may not be presumed, since no chronic left knee, right knee, or left wrist disability has been medically identified by any provider (private and VA).  As no chronic left knee, right knee, or left wrist disability has been medically identified, the Veteran's lay assertions of chronicity or continuity of symptomatology are not sufficient to establish service connection.  Walker, supra.  Simply stated, beyond the question of a disability related to service, the Board has little evidence of a disability regarding these issues.  The claims for service connection for right knee, left knee, and left wrist disability must be denied. 

7.  Claim for service connection for chronic headaches

The Veteran's service treatment records disclose that she reported headaches at the time of induction examination.  She reported headaches in December 1996, when an upper respiratory tract infection was diagnosed.  She reported a headache at the time of treatment following an August 1999 motor vehicle accident.  During the remainder of her service, the Veteran reported headaches in October 2000.  The provider who conducted separation examination noted that the Veteran had been told she might need glasses.  The in-service evidence does not reflect increased frequency and severity of headaches following the 1999 motor vehicle accident.  

VA examination conducted in March 2011 revealed that the Veteran had subjective complaints of severe headaches, but there was no evidence of neurologic abnormality.  The Veteran reported that her headaches had become worse after a 1999 motor vehicle accident during service.  It was difficult to assess her pupils, the examiner noted, because she kept closing her eyes during the examination.  The examiner was unable to determine the type or nature of the Veteran's current headaches.  

The examiner stated that no objective diagnosis for the cause of the Veteran's headaches could be rendered on VA examination, in part because the Veteran complained of so much pain in the neck and shoulders that she was unable to cooperate with the physical examination.  The examiner stated that, as the examination could not be properly completed, it would be speculative to make any determination based on the examination.  

The Board has reviewed, in detail, this report, and finds that the finding that an examination could not be properly completed is fully supported by the statements made in this report.  There is no reason for the Board to believe that a remand of this case for another examination would yield better results. 

The Board finds that the examiner's statement in this regard is not speculative, but rather, a factual statement that objective evaluation of the subjective complaints of headache was not possible ("[c]lincial examination . . . is not conducive to making an objective diagnosis.")

The examiner stated that he could provide a nonspeculative opinion it was less than likely that the Veteran's current subjective complaints of headache were etiologically related to a motor vehicle accident the Veteran sustained in service in August 1999.  The Board has no medical evidence which associates the current alleged problem with this accident.    

Outpatient treatment notes in April 2011 reflect that the Veteran continued to complain of pain and headaches.  The provider noted that the Veteran had not been seen by a neurologist for her complaints of headaches, which had increased in severity over the past three years.  The provider shared the "concern" with the Veteran that much of her headache symptomatology was due to depression.  Such a statement only provides evidence against this claim, clearly indicating a possible cause of this problem is a non-service connected disability.   

The preponderance of the evidence is against the claim for service connection for headaches.  The Veteran complained of headaches in service, but no diagnosis was assigned for the cause of the headaches.  No chronic headache disability was medically diagnosed.  Although the Veteran reported headaches at induction, the presumption of soundness is not rebutted, since the types of headaches were not identified prior to, during, or following service.  The Veteran's contention that the frequency and severity of headaches increased after an August 1999 motor vehicle accident is inconsistent with the remainder of the service treatment records, and is also inconsistent with the fact that she did not seek medical evaluation or treatment of headaches during the first decade following service, while seeking treatment for other problems, as cited above.   

No medical diagnosis has been currently assigned for the Veteran's complaint of headaches.  Since no diagnosis has been medically assigned, service connection on the basis of incurrence in service is not warranted.  Service connection for headaches may not be presumed, in the absence of a diagnosis which fits within the definition of a "chronic" disease for VA purposes, and the Veteran's contentions regarding chronicity and continuity are not sufficient to establish service connection.  The claim for service connection for a headache disorder must be denied.  

8.  Claim for a compensable initial evaluation for residuals of bunionectomy

The Veteran's service medical records reflect that she underwent an Austin bunionectomy in service.  An Austin bunionectomy is not defined as among the types of bunionectomy that involve excision of a portion of metatarsal joint.  Stedman's Medical Dictionary 258 (27th ed.).  

Post-service medical records reflect no complaint of left foot disability, although the Veteran reported a history of bunionectomy to both private and VA providers.  Post-service radiologic examination of the left foot demonstrates postoperative changes related to left bunionectomy, without evidence of fracture or arthritic change.  No post-service provider has noted that any joint in the Veteran's left great toe has been resected.  The Veteran has not provided any lay contention regarding the severity of disability due to left great toe bunionectomy.  However, the Veteran's 2011 VA outpatient treatment records establish that the Veteran had a limp on the left which the provider attributed to the postoperative residuals of a bunionectomy performed in service.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Hallux valgus is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280.  DC 5280 provides a 10 percent rating for severe hallux valgus, if equivalent to amputation of the great toe, or for post-operative hallux valgus with resection of the metatarsal head.  As the evidence does not establish that the Veteran underwent resection of the left great toe, it does not appear that she meets the criteria for a compensable initial rating under DC 5280.

The Board has considered whether a higher or separate rating is warranted under an alternate diagnostic code.  There is no evidence of weak foot, claw foot, anterior metatarsalgia, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  Thus, a compensable rating is not available under DC 5277, 5278, 5279, 5282, or 5283. 

The 2011 radiologic evaluation of the left foot noted "postoperative changes" but "[n]o evidence" of arthritic changes.  DC 5003 provides a 10 percent rating for arthritis manifested by painful motion that is noncompensable under the rating criteria.  This rating is only available for arthritis with associated limitation of motion of a major joint or group of minor joints, however.  The great toe is not a major joint.  38 C.F.R. § 4.45(f).  As such, a compensable rating is not available under DC 5003 for the left great toe disability. 

Finally, the Board acknowledges that DC 5284 provides a 10 percent rating for moderate "foot injuries, other."  The term "moderate" is not defined by regulation; however, the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is definite tenderness under the metatarsal heads, the great toe dorsiflexed, and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, DCs 5272, 5276, 5277, 5278.  

In this case, the record does not suggest that the great toe disability approximates such degree of severity.  However, the VA provider who saw the Veteran in April 2011 concluded that the Veteran had a limp as a result of the bunionectomy.  

Resolving reasonable doubt in the Veteran's favor, the evidence warrants a finding that there is more than mild impairment of the left great toe.  Thus, the Board finds a compensable rating is warranted under DC 5284 combined with DC 5280. 

As set forth above, all Diagnostic Codes applicable to evaluation of the post-surgical left great toe disability have been considered, and doubt has been resolved in the Veteran's favor.  No criterion for a higher evaluation under any Diagnostic Code is met.  In particular, there is no evidence that the Veteran's left toe disability alone results in moderately severe disability of the left foot.  An initial 10 percent evaluation, but no higher rating, is warranted.



Extraschedular consideration

The Board has considered whether an extraschedular evaluation is warranted for the left toe disability.  In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule is inadequate to evaluate a claimant's disability picture, and the disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the Board or the RO must refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Board finds that the symptomatology and impairment caused by the Veteran's left great toe, post surgery, is encompassed within the schedular rating criteria of the Diagnostic Codes applied.  There is no evidence that the Veteran has required treatment for a left toe disability since her service discharge more than 10 years ago.  VA clinical records reflect no specific complaints of left great toe pain or disability.  The Veteran has not indicated that her  post-surgical toe disability impairs her ability to perform activities of daily living.  The evidence as a whole demonstrates that the criteria for extraschedular consideration are not met.  

In the absence of identification by the Veteran of any exceptional factor associated with the left great toe disability, and in the absence of marked industrial impairment, the Board finds that the criteria for referral for an assignment of an extraschedular rating are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice as to the service connection claims was provided by letters dated in October 2009 and May 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The Veteran's claim for an increased initial evaluation for residuals of left bunionectomy arises from an original grant of service connection, a circumstance in which no additional notice is required.  Additionally, the Board notes that the Veteran has been represented for several years by an attorney.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations as to some of the claimed disabilities in 2011.  These examinations and reports are adequate because the examinations were conducted in conjunction with review of the record, including service treatment records.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The RO did not arrange for VA examination to address the claims for service connection for sleep apnea, left knee disability, right knee disability, or left wrist disability.  There is currently no medical evidence demonstrating that those disabilities may be related to the Veteran's service.  The Veteran does not dispute that her lay belief as to chronicity and continuity of symptoms of those disabilities is the only evidence linking those specific disabilities to her service.  An examination to provide a medical opinion would be based on nothing more than speculation.  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disability is related to military service is the conclusory generalized lay statements of the Veteran, which are unsupported by even speculative medical evidence.  

Since an examiner is not responsible for determinations of credibility, it would be fruitless to afford the Veteran medical examination as to these claims.  A medical opinion to determine the etiology of these disabilities is not needed.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Even the low threshold standard for a nexus examination is not met.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

The appeal for service connection for a spine disability is denied.   

The appeal for service connection for hallux valgus right foot disability is granted.  

The appeal for service connection for an acquired psychiatric disability, to include depression and/or anxiety, is denied.  

The appeal for service connection for residuals of bilateral breast reduction is granted.

The appeal for service connection for sleep apnea is denied.  

The appeal for service connection for a left knee disability is denied. 

The appeal claim for service connection for a right knee disability is denied.

The appeal for service connection for chronic headaches is denied.

The appeal for service connection for a left wrist disability is denied.

An increased, compensable, 10 percent initial evaluation for bunion, left foot, after bunionectomy, is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


